 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                 Case No. 1:19-cv-01718-DAD-SAB (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO SET SETTLEMENT TELECONFERENCE
13           v.                                          AND FOR APPOINTMENT OF COUNSEL
14    ADA 1824 PANELS, et al.,                           (ECF No. 21)
15                       Defendants.
16

17          Plaintiff Billy Driver, Jr. is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion requesting that the Court set this case for a

20   settlement teleconference and appoint counsel to represent him at the settlement teleconference.

21   (ECF No. 21.)

22          However, first, Plaintiff’s request to set this matter for a settlement teleconference is

23   premature. On December 16, 2019, the undersigned issued findings and recommendations

24   recommending that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

25   U.S.C. § 1915(g) and that Plaintiff be ordered to pay the $400.00 filing fee in full in order to

26   proceed with this action. (ECF No. 8.) Plaintiff filed written objections to the findings and

27   recommendations on January 21, 2020. (ECF No. 13.) Plaintiff’s application to proceed in forma

28   pauperis and the December 16, 2019 findings and recommendations remain pending before the
                                                         1
 1   District Judge assigned to this action. Further, once the District Court either grants Plaintiff’s

 2   application to proceed in forma pauperis or denies Plaintiff’s application to proceed in forma

 3   pauperis and Plaintiff pays the filing fee in full, the Court will then screen Plaintiff’s complaint as

 4   it is required to do pursuant to 28 U.S.C. § 1915A(a). Since the Court has not yet screened

 5   Plaintiff’s complaint, the Court has not yet determined whether Plaintiff has stated at least one

 6   cognizable claim for relief. Additionally, no defendant has appeared in this action. Therefore,

 7   this action is not ready to be set for a settlement conference and, thus, Plaintiff’s motion for a

 8   settlement teleconference is denied. Further, the Court’s settlement conferences are usually in-

 9   person conferences and not via teleconference.

10           Second, with regards to Plaintiff’s motion for appointment of counsel, Plaintiff does not

11   have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520,

12   1525 (9th Cir. 1997), and the court cannot require any attorney to represent Plaintiff pursuant to

13   28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern District of Iowa,

14   490 U.S. 296, 298 (1989). Nevertheless, in certain exceptional circumstances, the court may

15   request the voluntary assistance of counsel pursuant to § 1915(e)(1). Rand, 113 F.3d at 1525.

16           Without a reasonable method of securing and compensating counsel, the Court will seek

17   volunteer counsel only in the most serious and exceptional cases. In determining whether

18   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

19   on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

20   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
21   “Neither of these considerations is dispositive and instead must be viewed together.” Palmer v.

22   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating exceptional

23   circumstances is on the plaintiff. Id.

24           The Court has considered Plaintiff’s request for appointed counsel, but does not find the

25   required exceptional circumstances. First, circumstances common to most prisoners, such as lack

26   of legal education, limited law library access, and lack of funds to hire counsel, do not alone
27   establish the exceptional circumstances that would warrant appointment of counsel. Second,

28   since the Court has not yet screened Plaintiff’s complaint, the Court cannot evaluate Plaintiff’s
                                                          2
 1   likelihood of success on the merits of his claims. Third, the Court has reviewed Plaintiff’s

 2   complaint and finds that Plaintiff’s claims do not appear to present novel or complex issues of

 3   substantive law and that Plaintiff has shown an ability to articulate his claims and litigate this

 4   action. Therefore, Plaintiff’s motion for appointment of counsel must be denied, without

 5   prejudice.

 6            Accordingly, it is HEREBY ORDERED that:

 7            1.      Plaintiff’s motion to set this case for a settlement teleconference, (ECF No. 21), is

 8                    DENIED, as premature; and

 9            2.      Plaintiff’s motion for appointment of counsel, (ECF No. 21), is DENIED, without

10                    prejudice.

11
     IT IS SO ORDERED.
12

13   Dated:        February 21, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
